Citation Nr: 0608279	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred at the Highland Regional Medical 
Center from May 24-29, 2005.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC).  The veteran 
perfected an appeal of that decision.


REMAND

In his October 2005 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge at the Regional Office 
(RO), which has not yet been provided.  Accordingly, the 
appeal is remanded for the following:

Schedule a hearing for the veteran before 
a Veterans Law Judge at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


